Citation Nr: 0127750	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  99-15 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
osteomyelitis of the right leg and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from June 1943 to 
December 1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The RO severed the appellant's previously award of 
service connection for osteomyelitis of the right leg in 
February 1948.  

2.  The appellant did not file a timely formal appeal; 
therefore, the February 1948 RO rating action constitutes the 
last final disallowance of the appellant's claim.

3.  The evidence received since the unappealed February 1948 
RO decision is either cumulative and redundant, or does not 
bear directly and substantially upon the issue at hand, and 
is not so significant that it must be considered to decide 
fairly the merits of the appellant's previously disallowed 
claim for entitlement to service connection for osteomyelitis 
of the right leg.


CONCLUSIONS OF LAW

1.  The RO's February 1948 decision severing entitlement to 
service connection for osteomyelitis of the right leg is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  The evidence received subsequently to the RO's February 
1948 disallowance is not new and material; thus, the 
requirements to reopen the claim of entitlement to 

service connection for osteomyelitis of the right leg have 
not been met.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the appellant's claim to reopen 
was filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In this case, even though the claim was adjudicated prior to 
enactment of the VCAA and its implementing regulations, the 
Board concludes that the VA's duties have been fulfilled.  
The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The discussions in the RO's February 1948 rating decision, 
June 1999 RO rating decision, August 1999 statement of the 
case, and February 2000 supplemental statement of the case 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has obtained the appellant's available service medical 
records and his post-service treatment records.  Reasonable 
efforts were taken to obtain all relevant evidence identified 
by the appellant, and all evidence so obtained was 
considered.  The Board is unaware of any additional relevant 
and available evidence.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.

Under applicable statutory law, "[n]ew and material 
evidence" is defined as that "not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit held that this third element for new and material 
evidence (i.e. that it raise a reasonable possibility of 
changing the previous disallowance) was not a reasonable 
interpretation of the regulatory provisions pertaining to new 
and material evidence, namely 38 C.F.R. § 3.156(a).  Hodge v. 
West, 155 F.3d 1353  (Fed. Cir. 1998).  Therefore, there no 
longer is a requirement that the new evidence provide a 
"reasonable possibility" of changing the outcome of the 
case.

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2001).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Additionally, a preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).

The record shows that in a January 1945 rating decision the 
RO granted service connection for "osteomyelitis, right 
tibia, recurrent, acute episode" and a 20 percent disability 
rating was assigned.  In June 1946, the RO reduced the 20 
percent rating assigned in January 1945 to 10 percent.  An 
administrative appeal was subsequently undertaken by the RO, 
and the Board, in October 1947, determined that the grant of 
service connection by aggravation for a condition classified 
as osteomyelitis of the right tibia was clearly and 
unmistakably erroneous.  The appellant was informed by the RO 
by letter dated in December 1947 that severance was proposed 
concerning the appellant's service-connected right leg 
condition, as the condition was found not to have been either 
incurred in or aggravated by active service.  The appellant 
was informed of his appellate rights at that time. In a 
February 1948 rating decision, the RO determined that the 
evidence of record clearly established the conception of the 
appellant's osteomyelitis prior to his service entry together 
with recurrences thereof.  It was also noted that there was 
no evidence of any disease or injury during service which 
might have adversely affected this pre-existing condition and 
the symptoms and findings shown during service were similar 
in extent and nature to those shown to have been present 
prior to service.  The RO further indicated that, 
accordingly, aggravation of the appellant's pre-service 
disability was not shown.  The appellant was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated later in February 1948.  However, he did not 
initiate an appeal of the RO's denial within the requisite 
period of time.  Therefore, the February 1948 rating decision 
is final.  

The appellant sought to essentially reopen his claim in 
December 1998.  The RO, in a June 1999 rating decision, 
determined that new and material evidence had not been 
presented to reopen the appellant's claim for service 
connection for osteomyelitis of the right leg.  The RO found 
that, in essence, while new medical evidence had been 
submitted (VA examination report and outpatient treatment 
records), no new evidence had been submitted which 
established that the appellant's pre-existing osteomyelitis 
of the right leg had permanently worsened during his military 
service.  The veteran, in a June 1999 letter was apprised of 
his procedural and appellate rights.  He perfected a timely 
appeal to this June 1999 decision.

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the February 1948 RO rating decision.  See 
Evans, supra, at 285 (1996).

Evidence of record at the time of the February 1948 RO 
decision included service medical records which showed that 
at the time of examination at service induction examination 
in June 1943 slight osteomyelitis of the right tibia was 
noted.  A Medical History report, shown to have been 
completed at the time of the June 1943 examination, indicates 
findings of evidence of an old fracture of the appellant's 
right tibia (age 6) with open reduction, X-ray evidence of 
old osteomyelitis of the right tibia which was noted to 
appear inactive, and probable traumatic osteomyelitis.  Other 
service medical records indicate that the appellant was 
hospitalized from June to December 1944 for treatment of his 
right leg condition.  During his period of hospitalization 
the appellant indicated that he first had a bone infection of 
his right leg 14 years previously, and that he had suffered 
from subsequent attacks of pain and swelling ever since.  X-
rays taken in July 1944 showed the presence of sclerosing 
osteomyelitis involving the upper one-third of the 
appellant's right tibia shaft.  The service medical records 
also show that in November 1944 it was determined that the 
appellant was unfit for service due to his osteomyelitis of 
the right leg.  Additionally, a Report of Medical Survey, 
dated in November 1944, reveals that it was determined that 
the appellant's osteomyelitis of the right tibia existed 
prior to his enlistment and was not aggravated by such 
service.  

The report of a March 1946 VA surgical consultation report 
shows a diagnosis of osteomyelitis, right lower extremity, 
chronic, in remission.  X-rays taken two days after the 
consultation showed that the right knee and right tibia 
showed no evidence of bone destruction or bone production.  

A memorandum, dated in June 1946, by a VA Chief Medical 
Officer, shows that following review of the above-discussed 
March 1946 medical records it was determined that the 
appellant's diagnosis should be changed to osteomyelitis, 
right lower extremity, healed; and cicatrix, right leg, 
adherent, symptomatic.

Pertinent evidence added to the record since the February 
1948 RO decision includes VA and private medical records.  
Review of a substantial amount of VA medical treatment 
records, dated from 1995 to 1999, shows, concerning the 
appellant's claimed right leg disorder, that in March 1996 
after getting some cactus needles stuck into his right thigh, 
the appellant was diagnosed with an abscess of the right 
thigh in March 1996.  In April 1996, right thigh cellulitis 
was diagnosed.  

Review of a VA bones examination report, dated in February 
1999, shows that the appellant was seen for evaluation of 
osteomyelitis of the right leg.  The examining physician 
indicated that the appellant was an extremely poor historian, 
so it was very difficult to elicit comprehensive information 
from him.  Examination revealed the appellant's right lower 
extremity to be abnormal to inspection in that he had a very 
large CABG [coronary artery bypass graft] scar laterally and 
on the medial anterior leg.  The area was noted to be very 
tender to the touch.  No extremity edema was found and 
neurovascular examination of the appellant's right lower 
extremity was noted to be within normal limits.  The 
diagnosis was history of right lower osteomyelitis.  The 
examiner added that he was not even sure whether the 
appellant indeed had osteomyelitis versus just a soft tissue 
infection that had opened to the skin.  The examiner added 
that it was not clear to him how the diagnosis was made, and 
that it did not make any sense that the appellant had never 
been treated for the problem.  The report of X-rays taken in 
conjunction with the examination, and shown to be dated in 
March 1999, shows findings of mild sclerosis in the medullary 
bone of the proximal one-third tibia which may be related to 
the history of osteomyelitis.

Additionally, a treatment record dated in June 1999 shows 
that the appellant complained of right leg pain for the last 
two weeks; osteoarthritis was diagnosed.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
appellant's claim of entitlement to service connection for 
osteomyelitis of the right leg.  The Board points out that as 
part of the above-referenced February 1948 RO rating 
decision, it was essentially indicated that the evidence of 
record clearly established that the conception of the 
appellant's osteomyelitis was prior to his service entry, and 
that no aggravation of this pre-service disability was 
demonstrated during his period of active service.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's February 
1948 decision, the submitted medical and testimonial evidence 
is "new" evidence.  However, the Board also finds that none 
of the evidence submitted in support of the appellant's claim 
is "material" evidence because, while the evidence does go 
to document the existence of complaints of right leg pain in 
1999, it does not constitute medical evidence that 
demonstrates that the appellant's osteomyelitis of the right 
leg disorder was either incurred in or aggravated by his 
period of active service.  That is, the medical evidence is 
not material because it refers only to post-service 
symptomatology and it does not medically link a current 
condition with remote events of service.  See Elkins v. 
Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 
(1993).  
The critical question in this case was and remains whether 
there is medical evidence linking any current problems 
associated with osteomyelitis of the right leg to service.  
The evidence received since the February 1948 RO decision 
does not adequately address this fundamental question as to 
the appellant's claim.  In fact, review of the above-
discussed medical evidence associated with the record 
subsequent to February 1948 fails to demonstrate that the 
appellant has a current diagnosis of osteomyelitis of the 
right leg.  Therefore, the Board finds that the additional 
evidence and material of record received in this case is not 
probative of this critical question and thus is not material.  
It is also not material because it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (prior to August 29, 2001).

It is also noted that while the appellant is competent to 
allege that he has a right leg disorder, he has not 
demonstrated that he is qualified to offer a medical opinion 
as to the etiology of any current symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (Lay persons are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).

Therefore, the Board concludes that the evidence submitted 
subsequent to the RO's February 1948 decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a) (prior 
to August 29, 2001), and provides no basis to reopen the 
appellant's claim for entitlement to service connection for 
osteomyelitis of the right leg.  As such, the RO's February 
decision remains final.  



ORDER

New and material evidence to reopen the claim for service 
connection for osteomyelitis of the right leg having not been 
submitted, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

